On appeal, the defendant claims that the court’s alibi charge was erroneous in certain respects. However, the defendant failed to object to the alibi charge and therefore failed to preserve the issue for appellate review. Further, in view of the overwhelming evidence of the defendant’s guilt and the fact that the trial court’s charge, as a whole, properly instructed the jury that the prosecution bore the burden of proof, there is no basis for reversing the conviction in the interest of justice (see, People v Canty, 60 NY2d 830; People v Colon, 122 AD2d 151; People v Payne, 111 AD2d 938).
We have considered the defendant’s remaining claims and find that they are either unpreserved for appellate review or without merit. Mangano, J. P., Niehoff, Kooper and Spatt, JJ., concur.